DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to the drawings and the specification overcome most of the drawing objections and all of the specification objections from the previous office action (10/15/2021).  The specification objections are withdrawn.  The drawing objections from the previous office action are withdrawn with the exception of those recited below in this office action.
The amendments to the claims overcome the claim objection from the previous office action (10/15/2021).  The claim objections are withdrawn.
The amendment to claim 8 overcomes the 35 U.S.C. 112(b) rejection from the previous office action (10/15/2021).  The 35 U.S.C. 112(b) rejection is withdrawn.
The double patenting rejection from the previous office action (10/15/2021) has been modified to reflect the current claim amendments as well as the amendments to the copending application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 7, reference number 504 is not in the specification.  From Figure 8, reference number 520 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 thru 3, 5 thru 8, 11 thru 14 and 16 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Traction Control Device" Japanese Patent Number JP 3206090 B2 in view of Rander et al Patent Application Publication Number 2017/0166216 A1.
Regarding claims 1, 18 and 20 “Traction Control Device” teaches the claimed computing system, CPU 2 controls the entire vehicle (Figure 1 and P[0007]), the claimed vehicle, vehicle controlled by the CPU2 P[0007], and the claimed computer implemented method, a method for detecting the friction coefficient of the road surface from the stop state (P[0007] and Figure 2), comprising:
the claimed one or more processors, an operation of estimating a road surface friction coefficient by a CPU (P[0020]); and
performing the operations comprising:
the claimed issuing a request for a friction estimate associated with a surface that the vehicle is travelling by a friction probing controller of the vehicle, “a friction coefficient detecting means for detecting a friction coefficient of a road surface before starting the vehicle” P[0005], “the CPU 2 corresponding to the friction coefficient estimating means and the electric motor 4 corresponding to the steering means constitute the friction coefficient detecting means for detecting the friction coefficient of the road surface before starting the vehicle” P[0007], and “If it is determined that the engine 3 is stopped and the wheel speed is zero, that is, the vehicle is in a stopped state” P[0007], the determination of a stopped 
the claimed detecting a stop of the vehicle, “It is determined whether or not the engine 3 has been started in 02). If it is determined that the engine 3 has not been started, in the next step (103), whether or not the wheel speed is zero, that is, the vehicle is still stopped.” P[0007];
the claimed performing in wheel based action in response to the request, “a friction coefficient detecting means for steering a stopped wheel until the direction changes” P[0005], and “by steering the stopped wheel until the direction changes, and estimating the friction coefficient of the road surface from the steering force required at that time, the friction coefficient of the road surface is accurately grasped immediately before starting” P[0006];
the claimed obtaining operational data descriptive of the wheel based action, “the friction coefficient of the road surface is estimated from the steering force required at that time” P[0019], the required steering force equates to the claimed operational data descriptive of the wheel based action;
the claimed determining the friction estimation based on the operational data, “the stopped wheel is steered until the direction changes, and the friction coefficient of the road surface is estimated from the steering force required at that time, the friction coefficient of the road surface is obtained immediately before the vehicle starts moving” P[0020]; and
the claimed controlling the vehicle based on the friction estimation (claims 1 and 20), “an engine output control for controlling an engine output when the 
the claimed generating a constraint for the vehicle based the friction estimation (claim 18), “a traction control for preventing the wheel from spinning by automatically controlling the engine output within a range of a driving force which can be transmitted to the road surface by the wheel” P[0005], the preventing of spinning equates to the claimed constraint.
	"Traction Control Device" does not teach the claimed vehicle is an autonomous vehicle and the claimed computer readable media that store instructions executed by the processors to cause the computing system to perform operations.  The system does include a CPU and memory to perform the operations of detecting the friction coefficient of the road surface from the stop state (P[0007] and Figure 2).  Additionally, an autonomous vehicle is a common and well known type of vehicle used in the art.
Rander et al teach the claimed autonomous vehicle, a traction determination system for use with autonomous vehicles P[0020], and the claimed vehicle computer readable media that store instructions executed by the processors to cause the computing system to perform operations, system 400 can be equipped with memory resources 406 P[0101], “The memory resources 406 can include, for example, memory resources, a read-only memory (ROM), storage device, and cache resources. The memory resources 406 can also include random access memory (RAM) or other dynamic storage device, for storing information and instructions which are executable by the processors 404.” P[0104], and “The processors 404 can execute instructions for processing information stored with the main memory 406. The memory resources 406 
Regarding claim 2 “Traction Control Device” teaches the claimed computing system of claim 1 wherein the claimed controlling the vehicle based on friction estimation (see above rejection of claim 1), “Traction Control Device” does not teach the claimed generating a motion plan based on the friction estimation, or generating a route plan based on the friction estimation.  The friction determination of “Traction Control Device” would be used in the planned driving operations of Rander et al.
Rander et al teach, the claimed generating a motion plan based on the friction estimation, or generating a route plan based on the friction estimation, “The control system 300 may use the expected traction value to perform operations, such as planning and/or implementing a trajectory of the vehicle 10 via the motion planning component.” P[0085] (the traction value is determined in part from the friction P[0042]), “The trajectories 325 may also take into account the expected traction values of the 
Regarding claim 3 “Traction Control Device” and Rander et al teach the claimed computing system of claims 1 and 2 (see above), Rander et al teach the system further comprising:
the claimed generating at least one motion planning constraint based on the friction estimation, “Based on the expectation of traction, the control system may perform vehicle operations such as (i) changing the immediate or planned (e.g., contingent) trajectory of the vehicle, and/or (ii) operating the vehicle within a modified 
the claimed generating at least one route planning constraint based on the data indicative of the friction, “the motion planning component 324 can alter its trajectory to (i) avoid the low traction region (e.g., swerve around it, change lanes, position middle of vehicle to pass over region), and (ii) implement driving operations in accordance with a velocity or acceleration profile that is reduced and safer, given the expected traction value” P[0097], the expected traction value equates to the claimed route planning constraint.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the operations of detecting the friction coefficient of the road surface from the stop state of "Traction Control Device" with the autonomous vehicle executing planned driving operations based on expected traction of Rander et al in order to implement driving operations in accordance with a velocity or acceleration profile that is reduced and safer (Rander et al P[0097]).
Regarding claim 5 “Traction Control Device” does not teach the claimed determining data indicative of a confidence associated with the friction estimation.  Rander et al teach, “In some examples, the network service 200 can implement extrapolation processes in order to obtain an estimation of approximation of the traction value for the lesser traveled road segments (730). In some examples, the extrapolation may be spatial, meaning traction values of nearby locations which are known (such as with a high degree of confidence) are used to estimate traction values of locations with lesser confidence (such as because the locations of lesser confidence are less 
Regarding claim 6 “Traction Control Device” does not teach the claimed lowering the confidence based on a time since the operational data was obtained.  Rander et al teach, “For example, for a given location in which multiple vehicles made recent traction measurements, the confidence of the traction value may be high, and thus known. If however, the traction value is not updated within a threshold duration of time, the confidence associated with the traction value may fall below the threshold, and the traction value for the region of the road segment may be unknown.” P[0138].  It would have been obvious to a person having ordinary skill in the art before the effective filing 
Regarding claim 7 “Traction Control Device” teaches the claimed computing system of claim 1 (see above), further comprising:
the claimed the wheel based action is associated with movement of at least one tire of the vehicle relative to the surface, “a friction coefficient detecting means for steering a stopped wheel until the direction changes” P[0005].
Regarding claim 8 “Traction Control Device” teaches the claimed computing system of claim 1 (see above), further comprising:
the claimed wheel based action comprises providing an input torque at a steering system while the vehicle is stopped, “the stopped wheel is steered until the direction changes, and the friction coefficient of the road surface is estimated from the steering force required at that time, the friction coefficient of the road surface is obtained immediately before the vehicle starts moving” P[0020];
the claimed operational data is indicative of one of input torque, steering force, or steering displacement, “the friction coefficient of the road surface is estimated from the steering force required at that time” P[0020]; and
the claimed determining the friction estimation based on the input torque, the steering force or the steering displacement, “For example, a system that steers the rear wheels like a four-wheel steering system, and a front booster that steers the front 
Regarding claim 11 “Traction Control Device” and Rander et al teach the claimed computing system of claims 1 and 7 (see above), wherein;  Rander et al teach,
the claimed wheel based action includes proving input braking force to a braking system of the autonomous vehicle as part of decreasing speed, “the control system 300 can operate the vehicle 10 by autonomously steering, accelerating and braking the vehicle 10 as the vehicle progresses to a destination. The control system 300 can perform vehicle control actions (e.g., braking, steering, accelerating)” P[0071], “the commands 85 can specify a speed, a change in acceleration (or deceleration) from braking or accelerating” P[0078], “The motion parameters may also include parameters of a permitted velocity or acceleration profile (including forward acceleration, braking or steering). The velocity or acceleration profile can set, for example, a maximum or minimum value for an acceleration or velocity profile.” P[0129], and “the vehicle operation may include one in which the speed or acceleration of the vehicle is adjusted” P[0144];
the claimed operation data includes data indicative of input braking force, wheel torque of the input braking force, or wheel rotation of the input braking force, “The ABS sensor data may be determined from sensors of the brake system (or alternatively drivetrain, wheelwell or shaft sensors), which can monitor for slippage, torque and other 
the claimed determining the friction estimation based on data indicative of the input braking force, wheel torque or wheel rotation, “The ABS sensor data 105 may directly correlate to a coefficient of friction and/or traction values.” P[0042].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the operations of detecting the friction coefficient of the road surface from the stop state of "Traction Control Device" with the slippage during braking correlating to a coefficient of friction and traction values of Rander et al in order to implement driving operations in accordance with a velocity or acceleration profile that is reduced and safer (Rander et al P[0097]).
Regarding claim 12 “Traction Control Device” and Rander et al teach the claimed computing system of claims 1, 7 and 11 (see above), wherein: Rander et al teach,
the claimed input braking force is increased over time, “Based on the expectation of traction, the control system may perform vehicle operations such as (i) changing the immediate or planned (e.g., contingent) trajectory of the vehicle, and/or (ii) operating the vehicle within a modified (e.g., reduced) velocity or acceleration profile.” P[0049], and “When an expectation of low traction is determined or received (e.g., ice patch or puddle) for an upcoming region of the road segment, the motion planning component 324 can alter its trajectory to (i) avoid the low traction region (e.g., swerve around it, change lanes, position middle of vehicle to pass over region), and (ii) implement driving operations in accordance with a velocity or acceleration profile that is reduced and 
the claimed operations further comprise determining an amount of input braking force that causes a slip of a tire corresponding to a first wheel assembly, “The ABS sensor data may be determined from sensors of the brake system (or alternatively drivetrain, wheelwell or shaft sensors), which can monitor for slippage, torque and other physical events of a monitored wheel.” P[0042] and “The throttle and braking command 120 may correspond to a specific acceleration, which if not met (as determined by IMU etc.), would indicate an occurrence of wheel slip and loss of traction.” P[0043], an acceleration may be negative and equate to a deceleration (braking).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the operations of detecting the friction coefficient of the road surface from the stop state of "Traction Control Device" with the slippage during braking correlating to a coefficient of friction and traction values of Rander et al in order to implement driving operations in accordance with a velocity or acceleration profile that is reduced and safer (Rander et al P[0097]).
Regarding claim 13 “Traction Control Device” and Rander et al teach the claimed computing system of claims 1, 7 and 11 (see above), wherein: Rander et al teach,
the claimed operations further comprise rotating between a plurality of wheel assemblies that receive input braking forces, “sensors which can make direct measurements that are correlative to traction values at a given location can include tire sensors, which measure the amount of grip which the tires place on the roadway, as well as antilock brake system (“ABS”) sensors, drive train sensors and/or wheel sensors 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the operations of detecting the friction coefficient of the road surface from the stop state of "Traction Control Device" with the wheel slip detection for each tire of Rander et al in order to implement driving operations in accordance with a velocity or acceleration profile that is reduced and safer (Rander et al P[0097]).
Regarding claim 14 “Traction Control Device” and Rander et al teach the claimed computing system of claims 1 and 7 (see above), wherein: Rander et al teach,
the claimed wheel based action includes providing input propulsion force to a propulsion system of the autonomous vehicle, “the traction determination component 120 determines the traction information 115 by comparing throttle and braking commands to accelerations, as measured by an accelerometer, gyroscope or combination thereof (e.g., inertial mass unit). The throttle and braking command 120 may correspond to a specific acceleration, which if not met (as determined by IMU etc.), would indicate an occurrence of wheel slip and loss of traction.” P[0043], the throttle commands equate to the claimed input propulsion force, “commands 85 can serve to control operational aspects of the vehicle 10, including propulsion” P[0072];

the claimed determining the friction estimation is based on the input propulsion force, wheel torque or wheel rotation, “The throttle and braking command 120 may correspond to a specific acceleration, which if not met (as determined by IMU etc.), would indicate an occurrence of wheel slip and loss of traction. In similar fashion, an alternative variation would provide for the traction determination component to compare throttle and braking commands to an expected velocity of the vehicle, and the inability of the vehicle to reach the velocity would be indicative of wheel slip and loss of traction.” P[0043].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the operations of detecting the friction coefficient of the road surface from the stop state of "Traction Control Device" with the throttle and braking commands to accelerations of Rander et al in order to 
Regarding claim 16 “Traction Control Device” teaches the claimed detecting the stop is based on sensor data, the sensors for sending various information to the CPU 2 include a vehicle speed sensor 5 for detecting the speed of the vehicle, a wheel speed sensor 6 for detecting the speed of the wheels, a gear position sensor 7 for detecting the gear position, and a front wheel sensor, steering sensor 8 for detecting steering angle, accelerator opening sensor 9 for detecting accelerator opening, clutch opening sensor 1 for detecting clutch opening, a doorknob sensor 11 for monitoring whether or not the driver touches the doorknob on the driver's seat side from the outside, angle sensor 12 or the differential transformer 13 for detecting the steering angle of the rear wheels by the electric motor 4, and the vehicle height sensor 14 P[0007], and “It is determined whether or not the engine 3 has been started in 02). If it is determined that the engine 3 has not been started, in the next step (103), whether or not the wheel speed is zero, that is, the vehicle is still stopped. It is determined whether or not. Therefore, when the vehicle starts immediately after the door is opened, the process proceeds to the main routine without estimating the friction coefficient of the road surface from the viewpoint of danger prevention. If it is determined that the engine 3 is stopped and the wheel speed is zero, that is, the vehicle is in a stopped state, in the next step (104), it is determined whether one side of the wheel is running on the road shoulder. Done. This determination is made in accordance with the outputs of the vehicle height sensors 14 arranged on the four wheels.” P[0007].
Regarding claim 17 “Traction Control Device” does not teach the claimed determining the friction estimation comprises determining whether friction associated with the surface satisfies a threshold.  Rander et al teach, “When the vehicle traverses a given location, and the difference between the expected and direct traction value at that location is above a threshold, the traction map 144 may be updated on the vehicle 10. In some variations, the update component 146 may also determine when traction measurements of the vehicle are different (e.g., above a comparative threshold) from the traction values provided from the network service 200.” P[0052], and “the vehicle may be deemed unsafe for a particular weather event in which the traction of the road segment falls below a threshold level” P[0139].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the operations of detecting the friction coefficient of the road surface from the stop state of "Traction Control Device" with the traction of the road segment falls below a threshold level of Rander et al in order to implement driving operations in accordance with a velocity or acceleration profile that is reduced and safer (Rander et al P[0097]).
Regarding claim 19 “Traction Control Device” teaches the claimed constraint includes an operational constraint, “a traction control for preventing the wheel from spinning by automatically controlling the engine output within a range of a driving force which can be transmitted to the road surface by the wheel” P[0005], the preventing of spinning equates to the claimed operational constraint.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2, 5, 6, 8 thru 10, 16 thru 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 thru 9, 12 thru 14 and 16 thru 22 of copending Application No. 16/131743 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are arranged in different orders and dependencies.  Each claim set, read as a whole, includes the same limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 4, 9, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  would be allowable if rewritten to overcome the double rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662